LETTER OF TRANSMITTAL To Tender Shares of Common Stock of Neuberger Berman Real Estate Securities Income Fund Inc. Pursuant to the Offer to Purchase dated December 20, 2010 THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON WEDNESDAY, JANUARY 19, 2011, UNLESS THE OFFER IS EXTENDED. The Depositary and Information Agent for the Offer is: Mellon Investor Services LLC (866) 223-8669 (toll free) By First Class Mail, By Overnight Courier, By Hand: By First Class Mail: By Registered Certified By Hand: or Express Mail Mellon Investor Services LLC or Overnight Courier: Mellon Investor Services LLC Attn: Corporate Action Dept., Newport Office Center VII 27th Floor Mellon Investor Services LLC 480 Washington Boulevard P.O. Box 3301 Newport Office Center VII Mail Drop - Reorg South Hackensack, NJ 07606 480 Washington Boulevard Attn: Reorganization Dept., Mail Drop – Reorg 27th Floor Attn: Reorganization Dept., Jersey City, NJ 07310 27th Floor Jersey City, NJ 07310 DELIVERY OF THIS LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY. THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL SHOULD BE READ CAREFULLY BEFORE THIS LETTER OF TRANSMITTAL IS COMPLETED. This Letter of Transmittal is to be used if shares of common stock, par value $0.0001 per share (“Common Stock”), are to be forwarded herewith pursuant to the procedures set forth in Section 4 of the Offer to Purchase. DESCRIPTION OF COMMON STOCK TENDERED* Name(s) and Address(es) of Registered Holder(s) Common Stock Tendered** (Please fill in, if blank, exactly as name(s) appear(s) (check the appropriate box below) on your Direct Registration Account(s)) 1. All c 2. Partial c Number shares of Common Stock Tendered: * Need not be completed by holders of Common Stock tendering by book-entry transfer. ** Unless otherwise indicated, it will be assumed that all Common Stock held in Direct Registration System is being tendered, including any Common Stock held in the Fund’s distribution reinvestment plan (“DRIP”). See Instruction 3. ODD LOTS As described in Section 1 of the Offer to Purchase, under certain conditions, holders of Common Stock owning beneficially or as the registered owner an aggregate of fewer than 100 shares of Common Stock may have their shares accepted for payment before any proration of the purchase of other tendered Common Stock. This preference is not available to partial tenders or to beneficial or registered owners of an aggregate of 100 or more shares of Common Stock. Accordingly, this section is to be completed only if Common Stock is being tendered on behalf of or by a beneficial or registered owner of an aggregate of fewer than 100 shares of Common Stock. The undersigned either (check one box): c is the beneficial or registered owner of an aggregate of fewer than 100 shares of Common Stock, all of which are being tendered; or c is a broker, dealer, commercial bank, trust company, or other nominee that (a) is tendering for the beneficial owner(s), Common Stock with respect to which it is the record holder, and (b) believes, based upon representations made to it by the beneficial owner(s), that each such person is the beneficial owner of an aggregate of fewer than 100 shares of Common Stock and is tendering all of the shares. 2 If you wish to tender all or any part of your Common Stock of Neuberger Berman Real Estate Securities Income Fund Inc., you should either: complete and sign this Letter of Transmittal (or a facsimile hereof) in accordance with the instructions hereto and either deliver it with any required signature guarantee and any other required documents to Mellon Investor Services LLC (the “Depositary”) or tender your Common Stock pursuant to the procedure for book-entry tender set forth in Section 4 of the Offer to Purchase; or request a broker, dealer, commercial bank, trust company or other nominee to effect the transaction for you. If your Common Stock is registered in the name of a broker, dealer, commercial bank, trust company or other nominee you should contact such person if you desire to tender your Common Stock. If you desire to tender Common Stock and such Common Stock cannot be delivered to the Depositary or you cannot comply with the procedure for book-entry transfer or your other required documents cannot be delivered to the Depositary, in any case, by the expiration of the Offer, you must tender such Common Stock pursuant to the guaranteed delivery procedure set forth in Section 4 of the Offer to Purchase. Questions and requests for assistance or for additional copies of this Letter of Transmittal, the Offer to Purchase or the Notice of Guaranteed Delivery may be directed to Mellon Investor Services LLC at its respective addresses and telephone number set forth on the first page of this Letter of Transmittal. 3 ADDITIONAL INFORMATION REGARDING TENDERED COMMON STOCK PLEASE READ ACCOMPANYING INSTRUCTIONS CAREFULLY. c CHECK HERE IF TENDERED COMMON STOCK IS BEING DELIVERED BY BOOK-ENTRY TRANSFER TO THE DEPOSITARY’S ACCOUNT AT THE BOOK-ENTRY TRANSFER FACILITY AND COMPLETE THE FOLLOWING: Name of Tendering Institution Account Number Transaction Code Number c CHECK HERE IF TENDERED COMMON STOCK IS BEING DELIVERED PURSUANT TO A NOTICE OF GUARANTEED DELIVERY PREVIOUSLY SENT OR CONCURRENTLY BEING SENT TO THE DEPOSITARY AND COMPLETE THE FOLLOWING: Name(s) of Tendering Holder(s) of Common Stock Date of Execution of Notice of Guaranteed Delivery Name of Institution which Guaranteed Delivery If delivery is by book-entry transfer: Name of Tendering Institution Account Number Transaction Code Number 4 Ladies and Gentlemen: The undersigned hereby tenders to Neuberger Berman Real Estate Securities Income Fund Inc., a Maryland corporation (the “Fund”), the above-described shares of common stock, par value $0.0001 per share (the “Common Stock”), pursuant to the Fund’s offer to purchase for cash up to 5% of its outstanding shares of Common Stock (the “Offer”), upon the terms and subject to the conditions set forth in the Fund’s Offer to Purchase dated December 20, 2010, receipt of which is hereby acknowledged, and this Letter of Transmittal (which together constitute the “Offer Documents”). The price to be paid for the Common Stock is an amount per share, net to the seller in cash, equal to 98% of the net asset value per share as determined by the Fund at the close of regular trading on the NYSE Amex on January 19, 2011, or such later date to which the Offer is extended. Upon the terms and subject to the conditions of the Offer and effective upon acceptance for payment of and payment for the Common Stock tendered herewith, the undersigned hereby sells, assigns and transfers to, or upon the order of, the Fund all right, title and interest in and to all the Common Stock that is being tendered hereby and appoints the Depositary the true and lawful agent and attorney-in-fact of the undersigned with respect to such Common Stock, with full power of substitution (such power of attorney being deemed to be an irrevocable power coupled with an interest), to: (i) transfer ownership of such Common Stock on the Direct Registration System or on the account books maintained by the Book-Entry Transfer Facility (as defined in the Offer to Purchase), as applicable, together, in any such case, with all accompanying evidences of transfer and authenticity, to or upon the order of the Fund; (ii) present such Common Stock for transfer on our books; and (iii) receive all benefits and otherwise exercise all rights of beneficial ownership of such Common Stock, subject to the next paragraph, all in accordance with the terms of the Offer. The undersigned hereby covenants, represents and warrants to the Fund that: (i) the undersigned has full power and authority to tender, sell, assign and transfer the Common Stock tendered hereby and that when and to the extent the same are accepted for payment by the Fund, the Fund will acquire good, marketable and unencumbered title thereto, free and clear of all security interest, liens, restrictions, charges, encumbrances, conditional sales agreements or other obligations relating to the sale or transfer of the Common Stock and not subject to any adverse claims; (ii) the undersigned understands that tenders of Common Stock pursuant to any of the procedures described in Section 4 of the Offer to Purchase and in the instructions to this Letter of Transmittal will constitute the undersigned’s acceptance of the terms and conditions of the Offer, including the undersigned’s representation and warranty that (a) the undersigned has a “net long position,” within the meaning of Rule 14e-4 promulgated under the Securities Exchange Act of 1934, as amended (“Rule 14e-4”), in the Common Stock or equivalent securities at least equal to the Common Stock being tendered, and (b) the tender of Common Stock complies with Rule 14e-4; 5 (iii) the undersigned will, upon request, execute and deliver any additional documents deemed by the Depositary or the Fund to be necessary or desirable to complete the sale, assignment and transfer of the Common Stock tendered hereby; and (iv) the undersigned has read, understands and agrees to all the terms of the Offer. All authority herein conferred or agreed to be conferred by this Letter of Transmittal shall survive the death or incapacity of the undersigned, and any obligation of the undersigned hereunder shall be binding upon the heirs, personal representatives, executors, administrators, successors, assigns, trustees in bankruptcy and legal representatives of the undersigned. Except as stated in the Offer to Purchase, this tender is irrevocable. The purchase price of each share of Common Stock will equal 98% of the net asset value per share (a 2% discount) as determined by the Fund at the close of regular trading on the NYSE on January 19, 2011, or such later date to which the Offer is extended. All Common Stock validly tendered on or before the expiration date and not properly withdrawn will be purchased, subject to the terms and conditions of the Offer and the proration provisions described in the Offer to Purchase. If any tendered Common Stock is not accepted for payment pursuant to the terms and conditions of the Offer for any reason, such Common Stock will be returned without expense to the holder of Common Stock (“Stockholder”) in accordance with Section 3 of the Offer to Purchase. The undersigned understands that tenders of Common Stock pursuant to any one of the procedures described in Section 4 of the Offer to Purchase and in the instructions hereto will constitute a binding agreement between the undersigned and the Fund upon the terms and subject to the conditions of the Offer. The undersigned acknowledges that under no circumstances will the Fund pay interest on the purchase price, including, without limitation, by reason of any delay in making payment. The undersigned recognizes that under the circumstances set forth in the Offer to Purchase, the Fund may terminate or amend the Offer; may postpone the acceptance for payment of, or the payment for, Common Stock tendered; or may accept for payment fewer than all of the shares of Common Stock tendered. Unless otherwise indicated under “Special Payment Instructions,” please issue the check (or, in the case of Common Stock tendered by book-entry transfer, send the wire to the account at the Book-Entry Transfer Facility) for the purchase price of any Common Stock purchased, and return any Common Stock not tendered or not purchased, in the name(s) of the undersigned (or, in the case of Common Stock tendered by book-entry transfer, by credit to the account at the Book-Entry Transfer Facility). Similarly, unless otherwise indicated under “Special Delivery Instructions,” please mail the check (for Common Stock not tendered by book-entry transfer) for the purchase price of the Common Stock purchased and issue a Direct Registration Transaction Advice for any Common Stock not tendered or not purchased (and accompanying documents, as appropriate) to the undersigned at the address shown below the undersigned’s signature(s). If both “Special Payment Instructions” and “Special Delivery Instructions” are completed, please issue any check for the purchase price of any Common Stock purchased and return any Common Stock not tendered or not purchased in the name(s) of, and mail said check and any Direct Registration Transaction Advice for Common Stock to, the person(s) so indicated. The undersigned recognizes that the Fund has no obligation, pursuant to the “Special Payment Instructions,” to transfer any Common Stock from the name of the registered holder(s) thereof if the Fund does not accept for payment any of the Common Stock so tendered. 6 SPECIAL PAYMENT INSTRUCTIONS SPECIAL DELIVERY INSTRUCTIONS (See Instructions 6 and 7) (See Instructions 6 and 7) To be completed ONLY if the check for the purchase price of Common Stock purchased (less the amount of any federal income and backup withholding tax required to be withheld) or the Direct Transaction Registration Advice for Common Stock not tendered or not purchased is to be issued in the name of someone other than the undersigned or to the undersigned at the address shown below the undersigned’s name, which is different from the address on page 2 above. To be completed ONLY if the check for the purchase price of Common Stock purchased (less the amount of any federal income and backup withholding tax required to be withheld) or the Direct Transaction Registration Advice for Common Stock not tendered or not purchased is to be mailed to someone other than the undersigned or to the undersigned at the address shown below the undersigned’s name, which is different from the address on page 2 above. Mail: c check Mail: c check c Direct Transaction Registration Advice c Direct Transaction Registration Advice to: to: Name: Name: (Please Print) (Please Print) Address: Address: Zip Code Zip Code (Social Security or Taxpayer Identification No.) (Social Security or Taxpayer Identification No.) 7 SIGN HERE (Please complete and return the Substitute Form W-9 below) (Signature(s) of Owners) Dated: Name(s): (Please Print) Capacity (full title and location signed): Address: (Include Zip Code) Area Code and Telephone Number: (Must be signed by registered holder(s) exactly as name(s) appear(s) on Direct Registration Account(s) or on a security position listing or by person(s) authorized to become registered holder(s) by certificate(s) and documents transmitted herewith. If signature is by a trustee, executor, administrator, guardian, attorney-in-fact, agent, officer of a corporation or other person acting in a fiduciary or representative capacity, please set forth full title and location of signing and see Instruction 4.) Guarantee Of Signature(s) (See Instructions 1 and 4) Authorized Signature: Name: Title: (Please Type or Print) Name of Firm: Address: (Include Zip Code) Area Code and Telephone No.: Dated: 8 SUBSTITUTE Form W-9 Department of the Treasury Internal Revenue Service Part ITAXPAYER IDENTIFICATION NO.FOR ALL ACCOUNTS.
